DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1, 7-9, 11, 14, 16, 18, 20-22, and 27-35 are pending.  Claims 1, 7-9, 11, 14, 16, 18, 20-22, and 27-35 are rejected herein.  This is a Non-Final Rejection after the amendment, arguments, and Request for Continued Examination (hereinafter “the Response”) dated 4/21/2021.
Claim Objections
Claim(s) 20 and 33 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 20:  On line 11 change “removably and engage with” to --removably engage with--.
Regarding claim 33:  Delete “; and” at the end of the claim and add a period.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9:  Claim 9 adds an additional temperature sensor in addition to the sensor in claim 1 that already measures temperature.  This is new matter because the original disclosure does not provide any teaching about multiple temperature sensors.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 8, 9, 11, 14, 22, and 27-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over ULRICH et al. (US Pub. 2015/0241316) in view of ROSSI et al. (US Pub. 2003/0055603), KANE et al. (US Pub. 2013/0245965), and LECHNER (5,820,262).
Regarding claims 1, 8, 31, 32, and 35:  ULRICH teaches:  A method of assessing a condition of a refrigeration system (abstract; FIG. 2), comprising: providing a temperature component (98 in FIG. 1) and a pressure component (20; para. 41-42) to a high pressure port (where sensors 20, 98 connect to fluid stream in FIG. 2) of a refrigeration system (FIG. 2), wherein the one sensor is located in contact and in situ with a fluid stream in the refrigeration system (The pressure sensor at 20 is internally installed and therefore is in contact with the fluid stream between 6 and 7 in FIG. 2.  Para. 41.); wherein the one sensor is configured to measure parameters of the fluid stream (para. 41), and generate a signal representative the measured parameters (para. 41), measuring, by the one sensor parameters (t2, tc, Pc) of the fluid stream; assessing a condition of the refrigeration system by the user equipment based on at least one of the measured parameters (para. 63-65); displaying on a screen information on the refrigeration system (para. 10, 13-17), providing a refrigerant charging apparatus (2, 2’, 3, the hose from 10 to 93, and the associated connections) configured to engage with a low-pressure port (93) of the refrigeration system and configured to add refrigerant directly to or remove refrigerant from the refrigeration system through the low-pressure port (para. 42-43;  Please note that ULRICH does not explicitly state that the refrigerant enters the system through the low pressure port, however the Examiner takes Official Notice that when filling a refrigeration system, the refrigerant is added on 
ULRICH does not specify that his refrigeration system is a vehicle refrigeration system.
ROSSI however does specify a vehicle refrigeration system (para. 20) for his diagnostic and servicing device.
One skilled in the art at the time the application was effectively filed would be motivated to use the method of ULRICH on a vehicle refrigeration system as taught by ROSSI because there are many vehicles in use and most of them have air conditioners therefore providing an obvious market for refrigeration diagnostic and servicing devices.  ROSSI also teaches that his device is for use on any air conditioning or refrigeration system (para. 20) showing that diagnostic devices such as that of ROSSI and ULRICH are applicable to any type of refrigeration system.  Furthermore, the Examiner takes Official Notice that an automobile is a known type of vehicle as would be obvious to one of ordinary skill in the art, thus meeting the limitations of claim 12.  This Official Notice, first taken in the Office Action dated 12/28/2016, has not been timely traversed by the Applicant and is therefore considered Applicant Admitted Prior Art.
ULRICH teaches wireless communication of signals (para. 57-58) to a cellular phone (para. 62), but does not teach that the sensors themselves wirelessly transmit the signal representative of the measured one or more parameters to a cellular enabled handheld device via a short range wireless signal, wherein the cellular enabled handheld device is programmed to execute a software application configured to process the parameters.
KANE however does teach HVAC test and measurement sensors (abstract), wherein FIG. 9 shows an embodiment where the “base units” such as 922 are attached to a particular sensor (704; para. 66).  This integrated sensor unit has a sensor interface 702 that wirelessly transmits to device 920, which can be Bluetooth enabled (para. 63) and can be a smartphone (para. 64).  Therefore KANE explicitly teaches a sensor that “directly transmits, to a cellular enabled handheld device, via a short range wireless signal”.  KANE teaches that the tablet or smartphone will receive the transmitted sensor information and perform data processing and user interface functions (para. 58), which is a software application configured to process the measured one or more parameters.  FIG. 9 shows that this smartphone/tablet 920 is separate and detached from the sensors.  If this were used instead of the hardwired connection of ULRICH, it would only be the charging apparatus that would be connected to the cellular enabled handheld device, thus meeting the limitations of claim 35.
One skilled in the art at the time the application was effectively filed would be motivated to use the wireless connection and smartphone of KANE for the connection between the sensors and the user equipment of ULRICH so that it is easier for the user to move around while using the equipment.  Furthermore, using a wireless connection instead of a hardwired one is “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B).  In this case the known elements are a wired connection versus a wireless connection and the predictable results are that information is transmitted from the sensors to the user equipment.  Such a use of known smartphone technology also cuts down on technology costs because it is utilizing 
ULRICH does not explicitly state that at least one of the assessed conditions comprises a fluid level in the vehicle refrigeration system although it is heavily implied by teaching that an unskilled user can be prompted by the computer which is trained by an expert of what actions to take (para. 63) and these actions include adding refrigerant to the system (para. 43).
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).  Therefore the analysis done in para. 91 is assessing conditions while the charging takes place, thus meeting the limitations of claim 8.  ROSSI also teaches that the assessing comprises determining a fluid level in the system based on a subcooling value of the fluid (para. 91, see condition F5 if SC (subcooling) is low, add charge) wherein subcooling is determined using at least measured parameter (para. 64).  This indicated level is an indication to remove refrigerant thus meeting the limitations of claim 31.  And all this is done in real-time as discussed in para. 43-44 of ULRICH thus meeting the limitations of claim 32.
One skilled in the art at the time the application was effectively filed would be motivated to use the display of ULRICH to show that the refrigerant level is too low as taught by ROSSI because this is one of the conditions that can expertly trained into the 
ULRICH shows the temperature sensor (98) and pressure sensor (20) connected to different places in the refrigeration circuit and therefore does not teach “one sensor in direct contact with the fluid stream that includes a temperature component and a pressure component” as recited in claim 1.
LECHNER however does teach such an integrated sensor in FIG. 2 where he shows the temperature component (40) and the pressure component (20) in the same housing (168) which can be screwed into a single port at 172, to be in direct contact with the fluid (FIG. 2, 3).  If this sensor were used to replace those of ULRICH, one would be at the pressure port at 92 and one would be at the low pressure port at 93.
One skilled in the art would be motivated to use the integrated sensor of LECHNER to replace the two separate sensors of ULRICH so that less entry points and possible opportunities for leakage need to be made into the refrigerant circuit.  Furthermore, the integrated sensor of LECHNER allows the temperature and pressure values to compared against one another for calibration purposes (col. 3 lines 10-25 of LECHNER.  Furthermore, processing and communications circuitry can be used for both of the sensors (col. 4 lines 41-51 of LECHNER) instead of having dedicated circuits for each sensor.  Furthermore, making separate parts integral has been held to be within the capabilities of the skilled artisan unless it produces some new and unexpected result (see MPEP 2144.04 IV C).
ULRICH discloses different types of displays including graphics (para. 41, 44) and displaying data in real time (para. 42, 47) but does not disclose displaying graphics 
Since ROSSI teaches determining subcooling value (para. 91), which is determined from the measured temperatures and pressures of the refrigeration system (para. 49) it would be obvious to display this data as one of the “various values” of ULRICH so that the user can have as much data as possible when diagnosing the system.
ULRICH similarly does not disclose displaying the refrigerant level in real time.
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).  The algorithm after para. 91 teaches the comparing the subcooling values to predetermined values (“If SC is Low”).
Therefore it would again be obvious to display this as one of the “various values” of ULRICH so that the user can know when the refrigerant has reached its proper level.
Regarding claim 7:  ULRICH teaches:  the method comprises providing fluid to the refrigerant system through the low-pressure port (93) using the refrigerant charging apparatus (2, 2’, 3, the hose from 10 to 93, and the associated connections) based on the assessed conditions in the refrigeration system (para. 13, 43).
ULRICH does not explicitly state that at least one of the assessed conditions comprises a refrigerant level in the vehicle refrigeration system although it is heavily 
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.
One skilled in the art at the time the application was effectively filed would be motivated to use the display of ULRICH to show that the refrigerant level is too low as taught by ROSSI because this is one of the conditions that can expertly trained into the system (para. 63 of ULRICH).
Regarding claim 9:  ULRICH does not specify how the temperature sensors (22, 98) measures the temperatures.
ROSSI however does explicitly teach providing a temperature sensor (110 in FIG. 3) to an outside surface the vehicle refrigeration system (outside of pipe 102) proximate another sensor.
One skilled in the art at the time the application was effectively filed would be motivated to use the attachment mechanism of ROSSI for the temperature sensors of ULRICH because it is easier to hook up than intrusive means (para. 53 of ROSSI).
Regarding claim 11:  ULRICH does not explicitly teach circulating the fluid stream around the sensor at the high-pressure port.
LECHNER however does explicitly teach a sensor (40 in FIG. 3) that is inserted into the fluid conduit so that the fluid stream circulates around the sensor.
One skilled in the art at the time the application was effectively filed would be motivated to circulate fluid around the sensor of ULRICH as taught by LECHNER so that the transducer is in better fluid contact with the refrigerant (col. 5 lines 12-23 of LECHNER) to give a more accurate reading.
Regarding claim 14:  Since ULRICH does not teach a vehicle, he does not teach providing a temperature sensor to an air vent of a vehicle, wherein the temperature sensor is configured to measure a temperature of air flowing from the vent.
ROSSI however does teach providing a temperature sensor (58 in FIG. 2) to an air vent of a vehicle (SA, supply air in FIG. 1), wherein the temperature sensor is configured to measure a temperature of air flowing from the vent (para. 49).
One skilled in the art at the time the application was effectively filed would be motivated to measure the temperature of the supply air as taught by ROSSI when the system of ULRICH is used on a vehicle so that the user can verify that the system is working properly.
Regarding claim 22:  A method of servicing a refrigeration system comprising system fluid (abstract; FIG. 2), comprising: providing an adapter (20, 92) to a high-pressure port (92) of the refrigeration system comprising system fluid (FIG. 2), wherein the adapter comprises a sensor (20, 98 not integrated into a single sensor, but this is obvious based on LECHNER as discussed below), adapted to measure a pressure (20) and a temperature (98) of the system fluid, and wherein the sensor is configured to generate a signal representative of a measured temperature and pressure of the system fluid (para. 41), and transmit the signal representative of the measured temperature and pressure (para. 41) to equipment that will process the measured temperature and 
ULRICH does not specify that his refrigeration system is a vehicle refrigeration system.
ROSSI however does specify a vehicle refrigeration system (para. 20) for his diagnostic and servicing device.
One skilled in the art at the time the application was effectively filed would be motivated to use the method of ULRICH on a vehicle refrigeration system as taught by ROSSI because there are many vehicles in use and most of them have air conditioners therefore providing an obvious market for refrigeration diagnostic and servicing devices.  ROSSI also teaches that his device is for use on any air conditioning or refrigeration system (para. 20) showing that diagnostic devices such as that of ROSSI and ULRICH are applicable to any type of refrigeration system.
ULRICH teaches wireless communication of signals (para. 57-58) to a cellular phone (para. 62), but does not teach that the sensors themselves wirelessly transmit the signal representative of the measured one or more parameters to a cellular enabled handheld device via a short range wireless signal, wherein the cellular enabled handheld device is programmed to execute a software application configured to process the parameters.
KANE however does teach HVAC test and measurement sensors (abstract), wherein FIG. 9 shows an embodiment where the “base units” such as 922 are attached to a particular sensor (704; para. 66).  This integrated sensor unit has a sensor interface 702 that wirelessly transmits to device 920, which can be Bluetooth enabled (para. 63) and can be a smartphone (para. 64).  Therefore KANE explicitly teaches a sensor that “directly transmits, to a cellular enabled handheld device, via a short range wireless signal”.  KANE teaches that the tablet or smartphone will receive the transmitted sensor information and perform data processing and user interface functions (para. 58), which is a software application configured to process the measured one or more parameters.  
One skilled in the art at the time the application was effectively filed would be motivated to use the wireless connection and smartphone of KANE for the connection between the sensors and the user equipment of ULRICH so that it is easier for the user to move around while using the user equipment.  Furthermore, using a wireless connection instead of a hardwired one is “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B).  In this case the known elements are a wired connection versus a wireless connection and the predictable results are that information is transmitted from the sensors to the user equipment.  Such a use of known smartphone technology also cuts down on technology costs because it is utilizing hardware (processor, memory, display, etc.) that many people are already carrying around in their smartphones, instead of providing it on a dedicated diagnostic device.
ULRICH does not explicitly state that at least one of the assessed conditions comprises a fluid level in the vehicle refrigeration system although it is heavily implied by teaching that an unskilled user can be prompted by the computer which is trained by an expert of what actions to take (para. 63) and these actions include adding refrigerant to the system (para. 43).
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or 
One skilled in the art at the time the application was effectively filed would be motivated to use the display of ULRICH to show that the refrigerant level is too low as taught by ROSSI because this is one of the conditions that can expertly trained into the system (para. 63 of ULRICH), which can then be remedied by adding refrigerant (para. 13, 43 of ULRICH).
ULRICH shows the temperature sensor (98) and pressure sensor (20) connected to different places in the refrigeration circuit and therefore does not teach one sensor in direct contact with the fluid stream that includes a temperature component and a pressure component.
LECHNER however does teach such an integrated sensor in FIG. 2 where he shows the temperature component (40) and the pressure component (20) in the same housing (168) which can be screwed into a single port at 172, to be in direct contact with the fluid (FIG. 2, 3).  If this sensor were used to replace those of ULRICH, one would be at the pressure port at 92 and one would be at the low pressure port at 93.
One skilled in the art would be motivated to use the integrated sensor of LECHNER to replace the two separate sensors of ULRICH so that less entry points and possible opportunities for leakage need to be made into the refrigerant circuit.  Furthermore, the integrated sensor of LECHNER allows the temperature and pressure 
ULRICH discloses different types of displays including graphics (para. 41, 44) and displaying data in real time (para. 42, 47) but does not disclose displaying graphics representing subcooling values even though he states in para. 42 that “various values (e.g., pressure, vacuum, temperatures, etc.) can be set, stored or determined via the display 30”.
Since ROSSI teaches determining subcooling value (para. 91), it would be obvious to display this data as one of the “various values” of ULRICH so that the user can have as much data as possible when diagnosing the system.
ULRICH similarly does not disclose displaying the refrigerant level in real time.
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).  The algorithm after para. 91 teaches the comparing the subcooling values to predetermined values (“If SC is Low”).
Therefore it would again be obvious to display this as one of the “various values” of ULRICH so that the user can know when the refrigerant has reached its proper level.
Regarding claim 27:  ULRICH discloses:  the method comprises providing fluid to the refrigerant system through the low-pressure port (93) using the refrigerant charging apparatus (2, 2’, 3, the hose from 10 to 93, and the associated connections) based on the assessed conditions in the refrigeration system (para. 13, 43).
ULRICH does not explicitly state that at least one of the assessed conditions comprises a refrigerant level in the vehicle refrigeration system although it is heavily implied by teaching that an unskilled user can be prompted by the computer which is trained by an expert of what actions to take (para. 63) and these actions include adding refrigerant to the system (para. 43).
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.
One skilled in the art at the time the application was effectively filed would be motivated to use the display of ULRICH to show that the refrigerant level is too low as taught by ROSSI because this is one of the conditions that can expertly trained into the system (para. 63 of ULRICH).
Regarding claim 28:  ULRICH discloses:  measuring, by the one sensor, a temperature and pressure of the fluid stream at the high- pressure port as the refrigerant is added through the low-pressure port (Para. 43-44 discusses displaying data in real-time as refrigerant is added to the system.  Using one sensor at the high pressure port has been discussed above in the rejection of claim 1.); transmitting a signal representative of the temperature and pressure measured as the refrigerant is added from the one sensor directly to the cellular enabled handheld device via the short 
Regarding claims 29-30 and 33-34:  ULRICH discloses:  providing real-time feedback of data while refrigerant is being added to the system (para. 43-44).
ULRICH does not explicitly state that at least one of the assessed conditions comprises a refrigerant level in the vehicle refrigeration system although it is heavily implied by teaching that an unskilled user can be prompted by the computer which is trained by an expert of what actions to take (para. 63) and these actions include adding refrigerant to the system (para. 43).
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  Indicating a full refrigerant level would be indication to stop adding refrigerant, thus meeting the limitations of claim 30.
One skilled in the art at the time the application was effectively filed would be motivated to use the display of ULRICH to show that the refrigerant level is too low as taught by ROSSI because this is one of the conditions that can expertly trained into the system (para. 63 of ULRICH).
Claim(s) 16, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over ULRICH in view of ROSSI, KANE, LECHNER and CARRUBBA (US Pub. 2009/0113901).
Regarding claim 16:  ULRICH teaches: A system for servicing a vehicle refrigeration system (Abstract; FIG. 2; Since the device of ULRICH has all of the structure of claim 16 it is inherently capable of being used on a vehicle refrigeration system.), comprising:  one sensor (20, 98) including a temperature measuring component (98 in FIG. 1) and a pressure component (20 in FIG. 1; They are not integrated in one sensor as is discussed below with respect to LECHNER.) configured to couple to a high pressure port (where 20 and 98 connect to the fluid stream in FIG. 2) of a vehicle refrigeration system (FIG. 2) such that the sensor is located in contact and in situ with the an operating fluid refrigerant stream in the vehicle refrigeration system (The pressure sensor at 20 is internally installed and therefore is in contact with the fluid stream between 6 and 7 in FIG. 2 as described in para. 41.); wherein the one sensor is configured to transmit a signal representative of a measured temperature and a measured pressure (through wires and ports 51 and the unlabeled port that connects to 20), and non-transitory computer executable instructions stored in a memory that, when executed by the cellular enabled handheld device cause the cellular enabled handheld device to display within the software application executed on the cellular enabled 
ULRICH shows the temperature sensor (98) and pressure sensor (20) connected to different places in the refrigeration circuit and therefore does not teach “one sensor that includes a temperature component and a pressure component”.
LECHNER however does teach such an integrated sensor in FIG. 2 where he shows the temperature component (40) and the pressure component (20) in the same housing (168) which can be screwed into a single port at 172.
One skilled in the art would be motivated to use the integrated sensor of LECHNER to replace the two separate sensors of ULRICH so that less entry points and possible opportunities for leakage need to be made into the refrigerant circuit.  Such a combination would have the sensor in direct contact with the fluid at the high-pressure port 92 of ULRICH.  Furthermore, the integrated sensor of LECHNER allows the temperature and pressure values to compared against one another for calibration purposes (col. 3 lines 10-25 of LECHNER.  Furthermore, processing and 
ULRICH teaches wireless communication of signals (para. 57-58) to a cellular phone (para. 62), but does not teach that the sensors themselves wirelessly transmit the signal representative of the measured one or more parameters to a cellular enabled handheld device via a short range wireless signal, wherein the cellular enabled handheld device is programmed to execute a software application configured to process the measured temperature and pressure.
KANE however does teach HVAC test and measurement sensors (abstract), wherein FIG. 9 shows an embodiment where the “base units” such as 922 are attached to a particular sensor (704; para. 66).  This integrated sensor unit has a sensor interface 702 that wirelessly transmits to device 920, which can be Blue Tooth enabled (para. 63) and can be a smartphone (para. 64).  Therefore KANE explicitly teaches a sensor that “directly transmits, to a cellular enabled handheld device, via a short range wireless signal”.  KANE teaches that the tablet or smartphone will receive the transmitted sensor information and perform data processing and user interface functions (para. 58), which is a software application configured to process the measured one or more parameters.  FIG. 9 shows that this smartphone/tablet 920 is separate and detached from the sensors.
One skilled in the art at the time the application was effectively filed would be motivated to use the wireless connection and smartphone of KANE for the connection between the sensors and the user equipment of ULRICH so that it is easier for the user to move around while using the user equipment.  Furthermore, using a wireless connection instead of a hardwired one is “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B).  In this case the known elements are a wired connection versus a wireless connection and the predictable results are that information is transmitted from the sensors to the user equipment.  Such a use of known smartphone technology also cuts down on technology costs because it is utilizing hardware (processor, memory, display, etc.) that many people are already carrying around in their smartphones, instead of providing it on a dedicated diagnostic device.
ULRICH does not explicitly state that at least one of the assessed conditions comprises a fluid level in the vehicle refrigeration system although it is heavily implied by teaching that an unskilled user can be prompted by the computer which is trained by an expert of what actions to take (para. 63) and these actions include adding refrigerant to the system (para. 43).
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).  Therefore the analysis done in para. 91 is assessing conditions while the charging takes place.  ROSSI also teaches that the assessing 
ULRICH discloses different types of displays including graphics (para. 41, 44) and displaying data in real time (para. 42, 47) but does not disclose displaying graphics representing subcooling even though he states in para. 42 that “various values (e.g., pressure, vacuum, temperatures, etc.) can be set, stored or determined via the display 30”.
Since ROSSI teaches determining subcooling value (para. 91), it would be obvious to display this data as one of the “various values” of ULRICH so that the user can have as much data as possible when diagnosing the system.
ULRICH similarly does not disclose displaying the refrigerant level in real time.
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).
Therefore it would again be obvious to display this as one of the “various values” of ULRICH so that the user can know when the refrigerant has reached its proper level.
The refrigerant (3) of ULRICH is fed into port 11” in FIG. 2, but it is not explicit where the refrigerant is fed from there into the refrigeration system itself.
CARRUBBA however does explicitly teach that refrigerant is added to the refrigeration system through a low-pressure port (para. 71).
One skilled in the art at the time the application was effectively filed would be motivated to fill the refrigeration system of ULRICH through the low pressure port of ULRICH as taught by CARRUBBA so that less pressure has to be supplied with the fluid and there will be less chance for leaks.
Regarding claim 18:  ULRICH teaches:  the refrigerant charging apparatus (2, 2’, 3, the hose from 10 to 93, the hose from 10 to 93, and the associated connections) is coupled to the rest of the user equipment (1 in FIG. 2; para. 43) whose display can be a cell phone (para. 62).
Regarding claim 20:  ULRICH teaches:  A kit for servicing a vehicle refrigeration system (Abstract; FIG. 2; Since the device of ULRICH has all of the structure of claim 20 it is inherently capable of being used on a vehicle refrigeration system.), comprising: a refrigerant charging apparatus (2, 2’, 3, the hose from 10 to 93, and the associated connections), configured to engage with a low-pressure port (93) of the vehicle refrigeration system (FIG. 2) to add refrigerant directly to or remove refrigerant from the vehicle refrigeration system through the low-pressure port (para. 42-43); one sensor (20, 98, not integral, but this will be discussed below with respect to LECHNER) being configured to be in electronic communication with a cellular enabled handheld device 
ULRICH teaches wireless communication of signals (para. 57-58) to a cellular phone (para. 62), but does not teach that the sensors themselves wirelessly transmit the signal representative of the measured one or more parameters to a cellular enabled handheld device via a short range wireless signal, wherein the cellular enabled handheld device is programmed to execute a software application configured to process the parameters.
KANE however does teach HVAC test and measurement sensors (abstract), wherein FIG. 9 shows an embodiment where the “base units” such as 922 are attached to a particular sensor (704; para. 66).  This integrated sensor unit has a sensor interface 702 that wirelessly transmits to device 920, which can be Blue Tooth enabled (para. 63) and can be a smartphone (para. 64).  Therefore KANE explicitly teaches a sensor that “directly transmits, to a cellular enabled handheld device, via a short range wireless signal”.  KANE teaches that the tablet or smartphone will receive the transmitted sensor information and perform data processing and user interface functions (para. 58), which is a software application configured to process the measured one or more parameters.  FIG. 9 shows that this smartphone/tablet 920 is separate and detached from the sensors.
One skilled in the art at the time the application was effectively filed would be motivated to use the wireless connection and smartphone of KANE for the connection between the sensors and the user equipment of ULRICH so that it is easier for the user to move around while using the user equipment.  Furthermore, using a wireless connection instead of a hardwired one is “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B).  In this case the known elements are a wired connection versus a wireless connection and the predictable results are that information is transmitted from the sensors to the user equipment.  Such a use of known smartphone technology also cuts down on technology costs because it is utilizing hardware (processor, memory, display, etc.) that many people are already carrying around in their smartphones, instead of providing it on a dedicated diagnostic device.
ULRICH does not explicitly state that at least one of the assessed conditions comprises a fluid level in the vehicle refrigeration system although it is heavily implied by teaching that an unskilled user can be prompted by the computer which is trained by an expert of what actions to take (para. 63) and these actions include adding refrigerant to the system (para. 43).
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).  Therefore the analysis done in para. 91 is assessing conditions while the charging takes place.  ROSSI also teaches that the assessing comprises determining a fluid level in the system based on a subcooling value of the fluid (para. 91, see condition F5 if SC (subcooling) is low, add charge) wherein subcooling is determined using at least measured parameter (para. 64).
One skilled in the art at the time the application was effectively filed would be motivated to use the display of ULRICH to show that the refrigerant level is too low as taught by ROSSI because this is one of the conditions that can expertly trained into the system (para. 63 of ULRICH), which can then be remedied by adding refrigerant (para. 13, 43 of ULRICH).
ULRICH shows the temperature sensor (98) and pressure sensor (20) connected to different places in the refrigeration circuit and therefore does not teach “one sensor that includes a temperature component and a pressure component”.
LECHNER however does teach such an integrated sensor in FIG. 2 where he shows the temperature component (40) and the pressure component (20) in the same housing (168) which can be screwed into a single port at 172.
One skilled in the art would be motivated to use the integrated sensor of LECHNER to replace the two separate sensors of ULRICH at the high-pressure port 92 (where it would be in direct contact with the fluid) so that less entry points and possible opportunities for leakage need to be made into the refrigerant circuit.  Furthermore, the integrated sensor of LECHNER allows the temperature and pressure values to compared against one another for calibration purposes (col. 3 lines 10-25 of LECHNER.  Furthermore, processing and communications circuitry can be used for both of the sensors (col. 4 lines 41-51 of LECHNER) instead of having dedicated circuits for each sensor.  Furthermore, making separate parts integral has been held to be within the capabilities of the skilled artisan unless it produces some new and unexpected result (see MPEP 2144.04 IV C).
ULRICH discloses different types of displays including graphics (para. 41, 44) and displaying data in real time (para. 42, 47) but does not disclose displaying graphics representing subcooling values even though he states in para. 42 that “various values (e.g., pressure, vacuum, temperatures, etc.) can be set, stored or determined via the display 30”.
Since ROSSI teaches determining subcooling value (para. 91), it would be obvious to display this data as one of the “various values” of ULRICH so that the user can have as much data as possible when diagnosing the system.
ULRICH similarly does not disclose displaying the refrigerant level in real time.
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).  The algorithm after para. 91 teaches the comparing the subcooling values to predetermined values (“If SC is Low”).
Therefore it would again be obvious to display this as one of the “various values” of ULRICH so that the user can know when the refrigerant has reached its proper level.
The refrigerant (3) of ULRICH is fed into port 11” in FIG. 2, but it is not explicit where the refrigerant is fed from there into the refrigeration system itself.
CARRUBBA however does explicitly teach that refrigerant is added to the refrigeration system through a low-pressure port (para. 71).
One skilled in the art at the time the application was effectively filed would be motivated to fill the refrigeration system of ULRICH through the low pressure port of ULRICH as taught by CARRUBBA so that less pressure has to be supplied with the fluid and there will be less chance for leaks.
Regarding claim 21: A method of servicing a refrigeration system (abstract; FIG. 2), comprising: removably engaging one senor (20, 98, not integral, but this obvious in view of LECHNER as discussed below; Para. 9-12 teaches that it is a service device that includes sensors, a controller, and a display for providing service with a high-pressure port (92) of the refrigeration unit, therefore the sensors will be removed from the refrigeration system after servicing is complete) that includes a temperature measuring component (98) and a pressure measuring component (20) to a high-
ULRICH does not specify that his refrigeration system is a vehicle refrigeration system.
ROSSI however does specify a vehicle refrigeration system (para. 20) for his diagnostic and servicing device.
One skilled in the art at the time the application was effectively filed would be motivated to use the method of ULRICH on a vehicle refrigeration system as taught by ROSSI because there are many vehicles in use and most of them have air conditioners therefore providing an obvious market for refrigeration diagnostic and servicing devices.  ROSSI also teaches that his device is for use on any air conditioning or refrigeration system (para. 20) showing that diagnostic devices such as that of ROSSI and ULRICH are applicable to any type of refrigeration system.  Furthermore, the Examiner takes Official Notice that an automobile is a known type of vehicle as would be obvious to one of ordinary skill in the art, thus meeting the limitations of claim 12.  This Official Notice, first taken in the Office Action dated 12/28/2016, has not been timely traversed by the Applicant and is therefore considered Applicant Admitted Prior Art.
ULRICH teaches wireless communication of signals (para. 57-58) to a cellular phone (para. 62), but does not teach that the sensors themselves wirelessly transmit the signal representative of the measured one or more parameters to a cellular enabled handheld device via a short range wireless signal, wherein the cellular enabled handheld device is programmed to execute a software application configured to process the parameters.
KANE however does teach HVAC test and measurement sensors (abstract), wherein FIG. 9 shows an embodiment where the “base units” such as 922 are attached to a particular sensor (704; para. 66).  This integrated sensor unit has a sensor interface 702 that wirelessly transmits to device 920, which can be Bluetooth enabled (para. 63) and can be a smartphone (para. 64).  Therefore KANE explicitly teaches a sensor that “directly transmits, to a cellular enabled handheld device, via a short range wireless 
One skilled in the art at the time the application was effectively filed would be motivated to use the wireless connection and smartphone of KANE for the connection between the sensors and the user equipment of ULRICH so that it is easier for the user to move around while using the equipment.  Furthermore, using a wireless connection instead of a hardwired one is “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B).  In this case the known elements are a wired connection versus a wireless connection and the predictable results are that information is transmitted from the sensors to the equipment.  Such a use of known smartphone technology also cuts down on technology costs because it is utilizing hardware (processor, memory, display, etc.) that many people are already carrying around in their smartphones, instead of providing it on a dedicated diagnostic device.
ULRICH does not explicitly state that at least one of the assessed conditions comprises a fluid level in the vehicle refrigeration system although it is heavily implied by teaching that an unskilled user can be prompted by the computer which is trained by an expert of what actions to take (para. 63) and these actions include adding refrigerant to the system (para. 43).
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds 
One skilled in the art at the time the application was effectively filed would be motivated to use the display of ULRICH to show that the refrigerant level is too low as taught by ROSSI because this is one of the conditions that can expertly trained into the system (para. 63 of ULRICH), which can then be remedied by adding refrigerant (para. 13, 43 of ULRICH).
ULRICH shows the temperature sensor (98) and pressure sensor (20) connected to different places in the refrigeration circuit and therefore does not teach “one sensor that includes a temperature component and a pressure component”.
LECHNER however does teach such an integrated sensor in FIG. 2 where he shows the temperature component (40) and the pressure component (20) in the same housing (168) which can be screwed into a single port at 172.
One skilled in the art would be motivated to use the integrated sensor of LECHNER to replace the two separate sensors of ULRICH and be in direct contact with the fluid at the high-pressure port of ULRICH so that less entry points and possible opportunities for leakage need to be made into the refrigerant circuit.  Furthermore, the integrated sensor of LECHNER allows the temperature and pressure values to 
ULRICH discloses different types of displays including graphics (para. 41, 44) and displaying data in real time (para. 42, 47) but does not disclose displaying graphics representing subcooling values even though he states in para. 42 that “various values (e.g., pressure, vacuum, temperatures, etc.) can be set, stored or determined via the display 30”.
Since ROSSI teaches determining subcooling value (para. 91), it would be obvious to display this data as one of the “various values” of ULRICH so that the user can have as much data as possible when diagnosing the system.
ULRICH similarly does not disclose displaying the refrigerant level in real time.
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).  The algorithm after para. 91 teaches the comparing the subcooling values to predetermined values (“If SC is Low”).
Therefore it would again be obvious to display this as one of the “various values” of ULRICH so that the user can know when the refrigerant has reached its proper level.
The refrigerant (3) of ULRICH is fed into port 11” in FIG. 2, but it is not explicit where the refrigerant is fed from there into the refrigeration system itself.
CARRUBBA however does explicitly teach that refrigerant is added to the refrigeration system through a low-pressure port (para. 71).
One skilled in the art at the time the application was effectively filed would be motivated to fill the refrigeration system of ULRICH through the low pressure port of ULRICH as taught by CARRUBBA so that less pressure has to be supplied with the fluid and there will be less chance for leaks.
Response to Amendment
The amendment to claim 21 to overcome the previous objection is acknowledged and said objection is accordingly withdrawn.
The Applicant has argued (page 14 of the Response) that ULRICH does not teach the one sensor in direct contact with the fluid stream at the high pressure port to measure pressure and temperature.  The Examiner agrees with this statement.  ULRICH is relied upon to teach measuring pressure and temperature on the high pressure side of the refrigeration system, but LECHNER is relied upon to teach a single sensor that measures pressure and temperature as set forth in the rejection of claim 1 above.  The Applicant is respectfully reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant has argued (page 14 of the Response) that ULRICH does not teach a refrigerant charging apparatus configured to engage with a low pressure port of 
The Applicant has argued (page 17 of the Response) that the rejections set forth do not provide adequate rationale as to why one skilled in the art would modify ULRICH to include “the one sensor in direct contact with a fluid stream of the vehicle refrigeration system at the high-pressure port and configured to measure a temperature and pressure of the fluid stream”.  This argument has been fully considered and is not persuasive.  ULRICH already measures temperature and pressure on the high pressure side of a refrigeration system, and the motivation for modifying ULRICH to include the other limitations is clearly set forth in the rejection of claim 1 above.  For instance, one 
The Applicant has argued (page 18 of the Response) that there is no rationale to modify ULRICH to include the refrigerant charging apparatus configured to engage with a low pressure port of the vehicle refrigeration system and configured to add refrigerant directly to remove refrigerant from the vehicle refrigerant system through the low-pressure port.  This argument has been fully considered and is not persuasive.  ULRICH discloses a refrigerant charging apparatus that connects directly to the refrigeration system, and each limitation is addressed in the rejection of claim 1 above.
The Applicant has argued (page 18 of the Response) that modifying ULRICH to have a single sensor measuring pressure and temperature at a high-pressure port would render ULRICH inoperable for its intended purpose because it eliminate the tubed connections necessary for servicing the refrigeration system.  This argument has been fully considered and is not persuasive.  Replacing the temperature sensor (98) and pressure sensor (at 20) with the single sensor of LECHNER as proposed in claim 1 
The Applicant has argued (page 20 of the Response) that CARRUBA does not remedy the deficiencies of ULRICH as modified by ROSSI, KANE, and LECHNER.  This argument is moot as it has already been discussed how the prior art without CARRUBA meets the limitations of (i) one sensor configured to engage with a high-pressure port of the vehicle refrigeration system such that the one sensor is in direct contact with an operating fluid refrigerant stream in the vehicle refrigeration system at the high-pressure port and configured to transmit a signal representative of a measured temperature and a measured pressure, and (ii) a refrigerant charging apparatus configured to engage with a low-pressure port of the vehicle refrigeration system and configured to add refrigerant directly to or remove refrigerant from the vehicle refrigeration system through the low-pressure port.
The Applicant has argued (page 21 of the Response) that ULRICH cannot teach the limitations of claim 18 because the service device 1 provides necessary connections for charging refrigerant and houses pressure sensors.  This argument has been fully considered and is not persuasive.  There is no reason why the connections in the service device 1 of ULRICH cannot be considered part of the refrigerant charging apparatus.  The sensor transmitting a wireless signal is taught by KANE.  The Applicant is again respectfully reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.